IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-70,242-01


EX PARTE DROR HAIM GOLDBERG, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 805617-A IN THE 248TH DISTRICT COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to 48  years' imprisonment. The First Court of Appeals affirmed his conviction.  See
Goldberg v. State, 95 S.W.3d 345 (Tex. App. - Houston [1st Dist.], 2003, pet ref'd).
	On February 25, 2005, Applicant filed this 11.07 application for a writ of habeas corpus in
the convicting court.  On April 17, 2008, the State filed its original answer and proposed findings
of fact and conclusion of law.  On July 1, 2008, this 11.07 application was forwarded to this Court. 
	Applicant raises four allegations in his application which challenges the validity of his
conviction and resulting sentence.  Although an evidentiary heairng was not held, the trial judge
entered findings of fact and conclusions of law.  The trial court recommends that relief be denied. 
	This Court has reviewed the record with respect to the allegations made by Applicant.  We
decline to adopt findings Nos. 1 and 2 because they are not supported by the record. We adopt the
trial court's remaining findings of fact and conclusions of law.  Based upon the trial court's findings
and our own review, the relief sought is denied.
	It is so ordered on this the 26th day of November, 2008.

 
Do not publish